
	

113 HR 2443 IH: Safeguarding Children Harmed by Obamacare’s Onerous Levies Act
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2443
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Mr. Messer (for
			 himself, Mr. Rokita, and
			 Mrs. Brooks of Indiana) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  certain educational institutions from the employer health insurance
		  mandate.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding Children Harmed by
			 Obamacare’s Onerous Levies Act.
		2.Certain
			 educational institutions exempt from employer health insurance mandate
			(a)In
			 generalSection 4980H(c)(2)
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subparagraph:
				
					(F)Exception for
				certain educational institutionsThe term applicable large
				employer shall not include—
						(i)any elementary
				school or secondary school (as such terms are defined in section 9101 of the
				Elementary and Secondary Education Act of 1965),
						(ii)any for-profit
				school which would be such an elementary school or secondary school if such
				school were a nonprofit school,
						(iii)any local educational agency or State
				educational agency (as such terms are defined in section 9101 of such Act),
				and
						(iv)any institution
				of higher education (as such term is defined in section 102 of the Higher
				Education Act of 1965, except that such term does not include institutions
				described in subsection (a)(1)(C) of such section
				102).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to months
			 beginning after December 31, 2013.
			
